Filed 4/26/22 In re Danny L. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re DANNY L., a Person Coming
 Under the Juvenile Court Law.
                                                                 D079226
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM242879)

           v.

 DANNY L.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Richard R. Monroy, Judge. Affirmed as modified with directions.
         Heather L. Beugen, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin
Urbanski and Laura Baggett, Deputy Attorneys General, for Plaintiff and
Respondent.
      In this juvenile delinquency proceeding, Danny L. (the Minor)
stipulates to commitment to the Department of Juvenile Justice (DJJ). The
juvenile court imposed a number of conditions of probation pending the
Minor’s actual commitment to DJJ. The commitment has taken place. The
Minor contends the juvenile court does not have jurisdiction to impose
probation conditions on a minor who has been committed to DJJ. The
Attorney General correctly concedes the court lacks jurisdiction to impose the
conditions under the circumstances of this case. The parties agree the
conditions must be stricken. We also agree.
      The Minor admitted one count of gross vehicular manslaughter (Pen.
Code, § 191.5, subd.(a)) and one count of driving under the influence of
alcohol causing injury (Veh. Code, § 23558, subd. (a)).
      At the disposition hearing, the court declared the Minor to be a ward of
the court and committed the Minor to DJJ for a term of eight years four
months. The court also imposed the now challenged probation conditions.
                             STATEMENT OF FACTS.
      The facts surrounding the Minor’s admissions are well summarized in
the respondent’s brief. We will incorporate the summary here.
      During his admission to counts seven and eleven, the Minor admitted
the factual basis for his plea. As to count eleven, the parties stipulated that,
“On or about January 18[ ], [the Minor] intentionally committed an act of
driving a motor vehicle while under the influence of alcohol that caused the
death of another person, [D.C.], with the natural consequence of driving a
motor vehicle while under the influence of alcohol being dangerous to human
life. ¶ At the time [the Minor] committed this act, [the Minor] knew this act
was dangerous to human life and he deliberately acted with conscious
disregard . . . [¶] . . . [¶] to that nature.”


                                            2
      As to count seven, the Minor admitted that, “[o]n or about
January 18[ ], 2020, [the Minor] did unlawfully kill [G.B.], a human being,
without malice aforethought in the driving of a vehicle in violation of Vehicle
Code section[s] 23140 and 23152 and 23153 and the killing was the
proximate result of the commission of an unlawful act which might produce
death in an unlawful manner and with most negligence in violation of Penal
Code section 191.5 paren (a), a felony. ¶ . . . [the Minor], while driving a
motor vehicle in the commission of the above offense, proximately caused
body injury or death to more than one victim, to a [S.T.], [J.C.] and [D.C.]
within the Vehicle Code section 23558.”
                                 DISCUSSION
      A juvenile court lacks jurisdiction to impose probation conditions on a
minor who is committed to DJJ. (In re Allen N. (2000) 84 Cal.App.4th 513,
516; In re Travis J. (2013) 222 Cal.App.4th 187, 202.)
      Here, the court imposed various conditions pending commitment to
DJJ. The parties agree that once a minor is committed to DJJ, the juvenile
court no longer has jurisdiction to impose further conditions on such minor.
The proper remedy is to strike the probation conditions.




                                        3
                                DISPOSITION
      The juvenile court is directed to strike the probation conditions that
were imposed on the Minor at the disposition hearing. In all other respects,
the disposition order is affirmed.



                                                      HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DATO, J.




                                       4